I am satisfied that the conclusion reaching this case is correct, for the sole reason that the mortgage was intended to secure the payment of the note in question.
The description of the note in the mortgage was a mutual mistake of the parties. The plaintiff pleaded and proved such facts as authorized a reformation of the mortgage so as to correctly describe the note executed and sued on herein, and the mortgage having been reformed by the trial court, and there being no defense offered justifying, under all the circumstances, *Page 612 
a judgment for the defendants or either of them, the lower court properly found for the plaintiff. I am authorized to state that Justice Beauchamp also concurs in the result for the reasons I have expressed.